Earl Warren: The next case is Number 78, the United States versus The Allen-Bradley Company. Mr. Zarky.
Hilbert P. Zarky: Mr. Chief Justice, if the Court please. This case and the next succeeding case are both tax cases and they both involve a common ultimate question. And that question is simply this, whether this taxpayers who receive so called certificates of necessity with respect to certain property, and whether the certifying officials in issuing the certificate limited it to a percentage less than 100% of the cost of the property. Whether under those circumstances, the taxpayers are entitled to a tax deduction based on 100% of the cost of the property as the Court of Claims held in this case or whether as the Government contends, the taxpayer's deduction must be limited to the percentage of cost which these certifying officials in the certificate found were necessary in the interest of the national defense. Our position is to hold our first contention, our first argument is that the statutory authority which Congress granted, the discretion did entrust to -- to these officials was sufficiently broad. So that they could, as they did in this case and then the other cases, issue certificates of necessity limited to some percentage, some portion of the cost less than 100%. Now, of course, if the Court agrees with that contention of ours, that ends the case. We have, moreover, a -- an alternative argument, that is, if the Court should disagree, if it should hold that the statute was not sufficiently broad to permit these partial certificates. In other words if Congress didn't require the administrative officials in determining what was in the interest of the national defense to answer that question yes or no, and nowhere in between, we say that nonetheless, the taxpayers are not entitled to prevail for this reason. That, having accepted these certificates, some 10 years ago, without any challenge, without any attempt to litigate in the courts the question whether the certificates were authorized by the statute or not, having in fact treated in their tax returns. The certificate's as valid because they took the tax deductions just as we say they should. That under those circumstances, the taxpayers cannot, in a tax proceeding before the Court of Claims in this case or in the Tax Court in the next case, obtain deductions on 100% of the property for these reasons. Namely, their right to a deduction of 100%, even if the administrative officials had answered these 100% or 0% were dependent upon having certificates that 100% of the cost of property was necessary indeed because of the national defense. This, of course, the administrative officials did not do. And we may obtain in our second proposition that neither the Court of Claims nor the Tax Court, in this tax proceeding, could substitute its judgment for that of the administrative officials. It could not -- it could itself determine that these facilities were in their entirety for 100% of their cause necessary in the interest of the national defense and grant deduction just as though certificates of that kind had been issued.
Speaker: Could I ask you a question on that point? In the next case, which is the Second Circuit case, the Second Circuit as I understand it didn't reach the underlying question as to the interpretation of section 124 (f).
Hilbert P. Zarky: That's right.
Speaker: It went under procedural ground, namely, that mandamus would not rely and that the determination could not be collaterally attacked in the -- in the tax proceeding, right?
Hilbert P. Zarky: Well, I think, Mr. Justice Harlan, they answered the question which I was just now describing, namely, that they were saying as I understand the opinion below that the Tax Court couldn't itself exercise the discretion entrusted to the administrators. The Tax Court could not decide that these facilities were necessary in the interest of the national defense for 100% of the cause. Let me expostulate and I'll get back to that my second point later. For example, if the taxpayers immediately upon being issued the certificates had gone into a district court of the United States and said, "This is wrong.Congress hasn't authorized you to do this." We believe, a district court properly could have done no more, had it agreed that that was an erroneous interpretation of statute. Then to send the matter back to the certifying officials and say, use your discretion within the limit set -- set forth by Congress. But it would not itself have said, Mr. Taxpayer, you are entitled to 100% certificate, and we of the District Court, I will decide that that's a certificate you are entitled to and I will mandamus the official to issue it. And as I read the Second Circuit's opinion, what it said was -- which is our position namely, you don't have 100% certificate, the Tax Court couldn't issue you one, the Tax Court couldn't exercise that discretion and therefore, the Tax Court is wrong in granting you relief as though you had 100% certificate.
Speaker: But that would not mean that you'd necessarily reach the question that is the underlying question, as to whether the WPB had the power in the first instance to grant 100% certificate.
Hilbert P. Zarky: Either way, if you decide that they had statutory authority, you don't reach this question.
Speaker: You don't reach that question.
Hilbert P. Zarky: If you --
Speaker: Yes.
Hilbert P. Zarky: -- decide that in this question, you don't have to decide whether they have the statutory authority. We believe the statutory -- the bullet points are very clear. And logically, we start with the proposition what they did was correct. What they did was lawful. What they did was within what Congress gave them the power to do, and that's the proposition I would like to argue first and then, argue the second proposition namely that in any event, the Tax Court or the Court of Claims couldn't do what they did in these cases. Do I -- I make our ultimate position clear? I have -- don't want to elaborate at this point, but --
Speaker: I think so. My difficulty is that it -- that in the second case, unless you revert -- unless we reverse the Court of Appeals, I don't see how we reach the underlying tax question.
Hilbert P. Zarky: Well, it's -- it's still --
Speaker: And --
Hilbert P. Zarky: -- difficult because in the first case if Your Honors decide that this was a statutory authority, it seems to me, it ends both cases because the taxpayers would.
Speaker: Well, they would, but still you could also reach the second, the case you're now arguing by saying, the Court of -- the Court of Claims is wrong in not following the Court of Appeals decision and then it disposes the case that way, and -- and in that event you wouldn't reach the underlying question.
Hilbert P. Zarky: We make both arguments in both cases (Voice Overlap) --
Speaker: I just wanted to see if I understood it right.
Hilbert P. Zarky: Yes. As a preliminary matter with the Court's indulgence before I get to discussing these precise legal issues, I think that what's involved may become clearer or be seen in -- in its proper light or perspective if I were to first briefly sketch the problem as it existed out of which these cases arrive. As I said they're tax questions but, unlike most tax questions, the major context out of which they arise are not tax problems. I must take Your Honors back to the period of 1940, when the situation in Europe was such that, I need scarcely remind the Court what it was. This country was engaged in embarking on a tremendous defense program. What was needed was a great expansion in our plant facilities capable of producing the -- all the items which we were then intent to finally sending to what would eventually become our allies and then producing the things that we ourselves would need shortly when we became engaged in a war. The problem confronting Congress, the administration on that point in achieving as fast expansion that was needed in plant capacity was to encourage for the most part private capital to construct these facilities. Private capital was reluctant at that time because well, they and the treasury were convinced that existing provisions of the internal revenue law were not sufficient to safeguard the tax problems that might arise in other words, that the manufacturer were asked to produce -- to build a plant capable of producing more facilities. He might in a short period of time find if the war was over, the plant was useless. And there was no assurance that his tax deductions during the time when the facilities were being used and that prior to being created would be sufficient to safeguard his interest. And the proposal put to Congress was the amortization program which -- out of which these cases arise. This amortization program was proposed to Congress on the Second Revenue Act of 1940, when the first excess profit tax simultaneously being proposed. And that, of course, made the problem even more urgent because of the high tax rates that were going to be imposed upon corporations. In that -- from the hearings, in legislative history, that Second Revenue Act of 1940, these amortization features which I will describe to you were proposed. And the same time, Congress was told that the Government, of course, would be unable to rely completely upon private capital that a large amount of the plant expansion would have to come from Government financing. This would take several forms. Either a Government -- we build plants with Government funds operated by Government personnel, or a Government -- the built plant which would be leased to a private manufacture at an annual basis. Or another avenue was the so-called defense plant facilities contracts under which we advanced the money to the contractor, deeds of legal title to the plant that was built but the beneficial use was in the United States. So that real ownership was in the United States. So, what Congress saw in the type of program where the Government financing under several ways of encouraging private financing under a scheme which would mean really with the indirect Government financing because it would be at the sacrifice of revenue which might otherwise be collected. The amortization program -- the amortization provisions were nothing more than accelerated depreciation. What Congress did was to tell the taxpayer if you obtain a certificate from proper officials that the plant or a portion of it is necessary in the interest of the national defense, we will give you absolute assurance that those certified cause can be deducted by you against your income during a period of no more than five years. Or that was the other limits, at higher cost to be written off during that period. The period could also be shorter. In other words, if the emergency were to terminate sooner than five years, you could squeeze the deductions and cover it right off the whole cost within a shorter period, one year or two years depending upon when the plants were constructed and when the emergency terminated. So that when I use the term amortization as a statute, that's what we're talking about really, is accelerated depreciation. Depreciation would still be a problem as it is on these cases and other cases where only part of the cost were subject to amortization. In other words, you like to get part of your cost within the five-year period or less and the rest of the cost would be spread over the normal period for depreciation, whatever the useful life of the property was 10, 15, 20 years. So that ultimately, you got your whole cost back in tax deduction but the real question was how much would you get back rapidly during a period when it was expected that tax rates would be abnormally high. And it was in this background that Congress enacted the Second Revenue Act of 1940 adopted the excess profits tax ended up with the amortization provisions of which we deal. During the early period of the -- of its administration, these certificates were being issued by the Secretaries of War and Navy under regulations which they prescribed by the approval of the President. And so far as the history shows, for the most part, those certificates were issued for 100%, although, there is indication that partial certificates were issued on occasion when the circumstances warranted. Now, the problem of this case arise from the fact that by 1943 -- the middle of 1943, the administration had become convinced that the picture had completely changed. While we still did not have all the tools we needed for war, we did have the plant we needed. And that thereafter, the problem was one of utilizing those plants, taking whatever resource that we had available to funnel through the plant -- plants to get the production of materials. And at that point, it was first suggested that the amortization provisions be dropped altogether. That it was decided, however, not to do that. It was decided that certificates would still be issued but very limitedly. In the fall of 1943, under an executive order, the certifying officials were explicitly warned that thereafter or guided that thereafter, certificates would not be increased and issued unless it was in the interest -- the financial interest of the Government. And shortly thereafter, the functions were transferred to the War Production Board and it issued its regulations and detailed instructions to its personnel. And this is important I think to the Court because there's a tremendous difference between how we view this case and what was done with these certificates and the view taken by the Tax Court, the Court of Claims and the taxpayers. And so, I want to emphasize what went on with regard to instructions, the program of the WPB that led to the issuance of these partial certificates.
Speaker: Was there -- when that administrative practice was changed --
Hilbert P. Zarky: Yes.
Speaker: To the partial certificate practice, was there a change made in the statute at the same time?
Hilbert P. Zarky: No change made in the statute. They envisaged that the statute had already authorized it and this is what the first --
Speaker: The -- and the -- of the -- what about the regulations?
Hilbert P. Zarky: The regulations are not explicit on this part that -- that I'm speaking of although they do say that the financial interest of the Government must be safeguarded and during this --
Felix Frankfurter: (Inaudible) whether these certificates -- the tax with the certificate.
Hilbert P. Zarky: In National Lead -- in the Allen-Bradley case, the record shows only a partial quotation from one of the certificates but they're all fairly typical --
Felix Frankfurter: Is there any a full tax?
Hilbert P. Zarky: This full tax is the National Lead records Your Honor, you'll find those on -- beginning on pages 84 and 85 -- I'm sorry, that's 8 (a) --
Speaker: 8 (a).
Hilbert P. Zarky: -- and 8 (b). They're for the stats in the National Lead record showing they're tax certificates and I need to discuss those in -- in a moment, Your Honor. But these instructions which I refer to, you'll find in appendix, brief B of the Government's brief in the Allen-Bradley case and they're also in the record in the National Lead case. They begin on pages 44 of the appendix B in the Allen-Bradley case. Now, the War Production Board at that time set forth the size standard. In other words, it made a general determination of what it would do and what it would not do in the future. It said that in view of the financial interests of the Government, in view of the fact that the Government, all we had is an alternative. Its ability to finance the plant itself and capture any utility that these plants might have after the war that in view of those two things that thereafter, certificates for 100% of the cost would only be issued in cases where it was reasonable to believe that the facilities would not be useful after the war. In other words, their utility would be exhausted when the emergency was -- was ended. It said that where facilities were proposed which would appear reasonably to have possibility that calls for a use, it would be in the interest -- the financial interest of the Government to have those facilities financed by the Government so that on the end of the -- the emergency, the Government could capture whatever cost for a utility would be in such facilities. And that in view of the cost to the Government, in a way of lost revenue in issuing 100% certificates where facilities would have opposed for a use, it would not be to the interest of the Government or necessary in the interest of the national defense to issue certificate of those kind -- of that kind.
Felix Frankfurter: How would that policy be made manifest?
Hilbert P. Zarky: It was --
Felix Frankfurter: What would be the indicato?
Hilbert P. Zarky: By --
Felix Frankfurter: And statement of release -- press release or what?
Hilbert P. Zarky: No. Well, a press release was issued at the time that the executive order which announced that the amortization privilege had virtually been terminated. But the particular matters I am speaking of were made manifest within the War Production Board by way of a memorandum and the structure --
Felix Frankfurter: And released what's been internal.
Hilbert P. Zarky: Internal.
Felix Frankfurter: Internally.
Hilbert P. Zarky: That's right.
Felix Frankfurter: Is the fact that the people have the notice of this -- it won't have notice?
Hilbert P. Zarky: Whether they did or did not, I'm not sure, Justice Frankfurter, but --
Felix Frankfurter: Up to the end of this policy, change of policy?
Hilbert P. Zarky: This took place in the latter part of 1943 -- already part of 1944. This appears --
Felix Frankfurter: Were pleadings preceding these claims?
Hilbert P. Zarky: The preceding that the issuance of the certificate for the most part in these cases.
Felix Frankfurter: The most part.
Hilbert P. Zarky: I think that one certificate --
Felix Frankfurter: (Voice Overlap) -- aren't they?
Hilbert P. Zarky: Sir?
Felix Frankfurter: And some of these claims were early --
Hilbert P. Zarky: One claim -- one certificate I believe in Allen-Bradley was issued by the Secretary of War or Navy before this, although, there are regulations too which were public and published in the federal register said that certificates will not be issued unless was determined in advance that the -- that financial advantage of the Government would be preserved. Those particular instructions that are -- in this appendix B through our Allen-Bradley brief we're getting on page 44. So that before a certificate would be issued and the whole --
Stanley Reed: I'm not talking of 44 and what -- what is it there?
Hilbert P. Zarky: This is our -- do you have Appendix B, Justice Reed?
Stanley Reed: Yes.
Hilbert P. Zarky: Those are -- in that --
Stanley Reed: I see a memorandum on one of the --
Hilbert P. Zarky: That's the memorandum of recommendations and then beginning on 47, are instructions for the personnel with particular questions which had to the answered before a certificate could be recommended.
William J. Brennan, Jr.: Well, is that because of the first instance, the recommendations were to be made but it terminates. Was he was concerned not directed by the War Production Board?
Hilbert P. Zarky: No. But in this point the War Production Board made along was to --
William J. Brennan, Jr.: Make --
Hilbert P. Zarky: -- make the recommendations to its personnel and ultimately by the chairman.
William J. Brennan, Jr.: Well, had there been a history under these recommendations by the chairman agencies?
Hilbert P. Zarky: That had been much earlier.
William J. Brennan, Jr.: I see.
Hilbert P. Zarky: Yes, that there is one --
William J. Brennan, Jr.: The one at that time.
Hilbert P. Zarky: I think that had gone out by 1942 or 1943.
William J. Brennan, Jr.: And how War Production Board was making its own determination?
Hilbert P. Zarky: That's right --
William J. Brennan, Jr.: Another --
Hilbert P. Zarky: I emphasize --
William J. Brennan, Jr.: Was all the processing then within the War Production Board?
Hilbert P. Zarky: Beginning with the December of 1943, all the processing was by War Production Board. There is an interim period between October and December when it was shared by the Secretary of War, Navy and War Production Board. And one of the certificates in Allen-Bradley was one of those interim ones issued by the Secretary of War during the period transition. I mention and emphasize this, Your Honors, only because there's such a great difference between the view that the Court of Claims and the Tax Court on the hand, in fact there's included in -- in the Government. In other words, the Court of Claims said this certificate recertified two things. One it said that -- that the facilities are necessary in the interest of the national defense period and then we put a little limitation on it. What I propose to argue is that the matters I just emphasized indicated that they were not making a determination. This is necessary in the interest of the national defense regardless of the Government's financial state but they were saying up to this point is in the interest of the national defense. Beyond that point, it may not be, it may be. I don't know. They never answered that question. But all we know is that up to this point is the only thing that the War Production Board had determined was in the interest of the national defense.
Speaker: Well, the physical -- the physical structure was certainly always in the interest of the national the national defense. Otherwise, it would never have come into being, wouldn't it?
Hilbert P. Zarky: I don't mean to ban the words but let me put it this way. These physical facilities presumably were necessary for the war (Inaudible)
Speaker: Right.
Hilbert P. Zarky: But it was not necessarily entering interest of the national defense that they be built by this taxpayer, this individual at the Government's expense of full amortization when the Government itself could have had the same facilities had it financed it and had it had ownership which it could exploit after the emergency was over.
Speaker: Well, what I'm trying to get at is that these partial certificates don't say so much of the structure, physical structures needed for the National Defense, and the right to do business.
Hilbert P. Zarky: It said so much of the cost.
Speaker: This says so much of the cost.
Hilbert P. Zarky: Yes and as I -- what I'm --
Felix Frankfurter: That's what shooting is about?
Hilbert P. Zarky: Sir?
Felix Frankfurter: That's what the shooting is about?
Hilbert P. Zarky: That -- that part of the shooting, we say that it -- it's really saying the same thing. What they were saying was we don't want plant X if it's built by taxpayer Z. If it's going to have to cost the Government 100% of its cost as a tax deduction at excess profit tax rates within maybe a year or two when at the same time, Defense Plant Corporation, RFC or Treasury itself could build these plants and if the war ends tomorrow, or next month, the next year, the Government's got whatever value is left in these. So that between these two alternatives, we say we'll choose this particular middle role. Mr. Taxpayer, you may if you would desire construct these facilities at this cost but no more to the Government in a way of loss revenues and that will be necessary in the interest of the national defense. But if you -- if it's more, then that may not be in the interest of the national defense.
Stanley Reed: Did I -- as I understand correctly that there -- there's no certificate in the Allen-Bradley case in the record?
Hilbert P. Zarky: A quotation from part of one certificate is in the record but the rest were all about the same. This is on page 7 of the record in Allen-Bradley.
Stanley Reed: Suppose that he has the guts to (Inaudible) -- 35% and he wanted 100%. Could he get any review of that at that time? Was there any way of contesting it at that time?
Hilbert P. Zarky: Oh, I -- I think there was. As a matter of fact, there was one case where mandamus was sought in the District of Columbia. Judge Pine refused the issue of the writ saying that he had thought the statute was not at the taxpayer's view that mainly limiting their authority to issue parts of certificates and that the -- and the Court of Appeals affirmed per curiam with the dissenting opinion by Judge Miller. But let's assume for example that Judge Pine takes an opposite view and said, "No, this statute does preclude you from issuing certificates for 35%." You must issue a certificate for 100% or you must issue a certificate for -- no, or refuse a certificate. Had he viewed the statute that way, I believe that the proper decision in the light of this Court's decision for example in Idaho Power or in (Inaudible) would have been to remand the case to the administrator and say, "Here's the problem. It's your problem." We interpret the statute this way.Now, you exercise your discretion in the light of the standard we have told you. Now, had these certificates been then sent back to the administrator and they had reexamined it they might well have said, we won't issue any certificate. If we have to issue 100% certificate and have it cost the Government maybe X dollars in possible lost revenue. It would be in the interest of the national defense that the Government supply these facilities and we capture the post for use and that's our second point namely, that at this point, all that's gone. That's no longer possible and certainly not possible in this tax proceeding. Shall I read the certificate Justice Reed? It would be helpful if I --
Stanley Reed: No. I see it there now. I just want to get (Inaudible)
Hilbert P. Zarky: Now, I may say that all the certificates from the very beginning, Justice Reed, where in the language of this certificate except that where it was 100%, it would have read, it is hereby certified that the facility described in the attached application as the one submitted by the taxpayer are necessary in the interest of the national defense during the emergency period up to, in this case just 35%. From the very beginning, it may have set 100% of cost --
Speaker: (Inaudible)
Hilbert P. Zarky: Sir?
Speaker: (Voice Overlap) --
Hilbert P. Zarky: Not in this case, sir but in other cases, it did.